t c memo united_states tax_court terry u neal petitioner v commissioner of internal revenue respondent docket no filed date terry u neal pro_se robert s bloink for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a b and rule sec_180 sec_181 and sec_182 t unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner's federal income taxes for and respectively the issues for decision are whether petitioner is entitled to dependency_exemptions for and for his daughter amanda elder and for his sons adam elder and nathan neal whether petitioner is entitled to itemized_deductions for in excess of an amount allowed by respondent and whether petitioner is entitled to deductions for trade_or_business_expenses for in excess of an amount allowed by respondent some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was naples florida petitioner was previously married to debra lynn mosley ms mosley two children were born to the couple prior to marriage namely adam elder adam born date and amanda elder amanda born date a third child was born to the couple during their marriage namely nathan neal nathan born date petitioner and ms mosley were divorced on date pursuant to a decree of dissolution divorce decree by a kentucky state court the fayette circuit_court fayette circuit_court in the divorce decree petitioner and ms mosley were granted joint care custody and control of nathan with ms mosley as the primary custodian and the deciding parent in case of disagreement between the parties and subject_to liberal visitation with notice by petitioner the divorce decree made no provision for the custody of adam and amanda since the divorce adam amanda and nathan have resided with ms mosley during date the fayette circuit_court issued an order dependency_exemption order stating it is ordered and adjudged that the decree of dissolution entered herein on date is amended insofar that the petitioner terry neal shall be entitled to claim the child of the parties namely nathan t neal born date as a dependent for all income_tax purposes including federal state and local since his birth year of when the petitioner began to pay child_support for said child and for all subsequent years the dependency_exemption order made no provision for adam and amanda moreover the dependency_exemption order contained no reference to the execution of any documents that might be necessary to enable petitioner to claim the dependency_exemption for nathan on his federal_income_tax returns for and petitioner claimed dependency_exemptions for his three children in the amounts of dollar_figure dollar_figure and dollar_figure respectively further on his return petitioner claimed schedule a miscellaneous_itemized_deductions totaling dollar_figure subject_to the percent of adjusted_gross_income limitation of sec_67 and schedule c trade_or_business_expenses of dollar_figure petitioner attached to his returns internal_revenue_service irs forms release of claim to exemption for child of divorced or separated parents however these forms were not signed by ms mosley petitioner did not attach to the returns any statement executed by ms mosley that would contain substantively the same information called for on form_8332 the record contains no evidence as to whether ms mosley claimed the three children as dependents on her federal_income_tax returns for the years at issue in the notice_of_deficiency respondent disallowed the dependency_exemptions claimed by petitioner for the three children for all years at issue further respondent disallowed dollar_figure of the schedule a miscellaneous_itemized_deductions and dollar_figure of the schedule c trade_or_business_expenses claimed by petitioner for the first issue is whether petitioner is entitled to dependency_exemptions in and for his three children adam amanda and nathan respondent disallowed the dependency_exemptions on the ground that petitioner had not established that he provided over one-half of the total support of any of the children respondent further contends that petitioner was not entitled to the dependency_exemptions for the reason that ms mosley as the custodial_parent had not released claim to the exemptions for the years in question which release would be reflected on form_8332 or any other written_statement conforming thereto sec_151 allows taxpayers an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals such as a son or daughter over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under section c or e as received from the taxpayer the support_test in sec_152 applies if a child receives over half of his support during the calendar_year from his parents the parents are divorced under a decree of divorce and such child is in the custody of one or both of his parents for more than one-half of the calendar_year if these requirements are satisfied as in the present case the child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for the greater portion of the calendar_year referred to as the custodial_parent thus allowing the dependency_exemption to be claimed by the custodial_parent sec_152 to decide who has custody sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree of divorce if there is one in effect sec_1_152-4 income_tax regs further provides that if a divorce decree or written_separation_agreement does not establish who has custody of a child or in the event of so-called split custody custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year since the divorce decree does not provide for the custody of adam and amanda and provides split custody for nathan and all three children resided exclusively with ms mosley during the years in question ms mosley is considered the custodial_parent under sec_152 petitioner as the noncustodial_parent is allowed to claim a child as a dependent only if one of three statutory exceptions are met under these exceptions the noncustodial_parent is treated as providing over half of a child's support and therefore entitled to the dependency_exemption if a the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year sec_152 or a multiple_support_agreement pursuant to sec_152 c determines support sec_152 or a a qualified_pre-1985_instrument provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child and b the noncustodial_parent provides at least dollar_figure for the support of such child during the calendar_year sec_152 e in the present case the exceptions in sec_152 and do not apply there was no multiple_support_agreement and since petitioner's divorce decree and subsequent dependency_exemption order were rendered after there was no pre-1985 instrument thus petitioner is entitled to the dependency_exemptions only if the requirements of sec_152 are met sec_152 a specifically requires that the custodial_parent sign a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent pursuant to this statutory provision temporary regulations were promulgated that provide the written declaration may be made on a form to be provided by the service for this purpose once the service has released the form any declaration made other than on the official form shall conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 is the irs form intended to satisfy sec_152 and this form requires names of the children for which exemption claims were released years for which the claims were released signature of the custodial_parent social_security_number of the custodial_parent date of signature and name and social_security_number of the parent claiming the exemption the forms that petitioner attached to his returns for the years at issue were not signed by ms mosley nor did he attach to those returns any written statements that were signed by ms mosley and which would in substance comply with the requirements of sec_152 because petitioner attached to his returns forms that were not signed by ms mosley as required by sec_152 respondent did not accept these forms and disallowed the dependency_exemptions for each year petitioner testified that he was unable to procure ms mosley's signature because he had no idea of her whereabouts at the times he filed his respective returns the provisions of sec_152 have not been the court notes that temporary regulations have binding effect and are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see also 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 satisfied in this case the court holds that none of the statutory exceptions described above applies to the present case although the divorce decree by and through the dependency_exemption order provides that petitioner is entitled to the dependency_exemptions for nathan it is well settled that state courts by their decisions cannot determine issues of federal tax law see 327_us_280 783_f2d_966 10th cir nieto v commissioner tcmemo_1992_296 unfortunately regardless of what is stated in the divorce decree and dependency_exemption order the law is clear that petitioner is entitled to the child dependency_exemptions in and only if he complied with the clear provisions of the internal_revenue_code petitioner has failed in this regard thus the court concludes that pursuant to sec_152 petitioner is not entitled to claim his three children as dependents for and a partial remedy for petitioner if any lies in the fayette circuit_court for enforcement of the provisions of the divorce decree and dependency_exemption order with respect to nathan petitioner contends that he relied on irs publications which stated that it would be sufficient for petitioner to attach dollar_figurepetitioner did not indicate that he exerted any effort whatsoever to locate ms mosley nor did he indicate a belief that if he were to locate her she would refuse to sign the forms -- - to his returns a copy of his divorce decree and dependency_exemption order granting him the right to claim the child dependency_exemptions although the publications upon which petitioner contends he relied were not introduced into evidence the testimony indicates that these publications required that any document attached to the return for purposes of satisfying sec_152 must contain the signature of the custodial_parent this sort of requirement in a publication would certainly correspond to the statutory provisions of sec_152 e and the regulations thereunder although petitioner attached copies of the divorce decree and dependency_exemption order to his returns for and these documents provide that petitioner is entitled to claim a dependency_exemption for nathan only moreover petitioner admits that he failed to attach a signature page for either of these documents as required by the publication containing the signature of ms mosley petitioner argues that the state of kentucky does not require signatures of the parties on divorce decrees thus he should not be required to attach to his returns a document containing ms mosley's signature petitioner's argument in this regard is misplaced an obvious purpose of the aforementioned irs publications is to insure that taxpayers understand the requirements for compliance with sec_152 and the corresponding regulations sec_152 and the corresponding regulations require unequivocally that the signature of the custodial_parent be attached to the return of a noncustodial_parent claiming a dependency_exemption regardless of the form or nature of the documentation attached to the return it appears from the record that petitioner failed to comply fully with the instructions in the aforementioned irs publications thus not only did petitioner fail to satisfy the statutory requirements of sec_152 but also he failed to satisfy the requirements of the irs publications upon which he contends he relied finally petitioner contends that he should be allowed to claim the dependency_exemptions because he provided over half of the three children's support in and petitioner failed to produce any evidence to show that he provided over half of the support for any of his three children in and petitioner acknowledged that ms mosley and the children were receiving some measure of financial assistance from aid to families with dependent_children afdc however he did not produce evidence of the amount of support provided by afdc additionally petitioner failed to produce evidence of either the total amount of support he provided for any of the three children during the years at issue or the total amount of support provided for any of the three children from all sources during the years at issue petitioner introduced a judgment of the fayette district_court paternity judgment rendered on date in connection with a paternity action brought by the commonwealth of kentucky on behalf of ms mosley adam and amanda requiring petitioner to pay dollar_figure per week for the support of adam and amanda the paternity judgment also required petitioner to obtain and maintain medical and dental insurance covering adam and amanda and to pay one-half of any expenses not covered by such insurance additionally the divorce decree provided that petitioner pay ms mosley dollar_figure per week for the support of nathan however when questioned by the court as to how much total support he provided for the children petitioner replied t don't have that in 56_tc_512 this court held that in establishing that more than one-half of a dependent's support has been provided a prereguisite to such a showing is the demonstration by competent evidence of the total amount of the dependent's support from all sources for that year if the amount of total support is not established and cannot be reasonably inferred from competent evidence available to the court it is not possible to conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent on this record the court holds that petitioner is not entitled to dependency_exemptions for adam amanda and nathan for or consequently respondent is sustained on this issue the second issue is whether petitioner is entitled to itemized_deductions for in excess of that allowed by respondent on schedule a itemized_deductions of his return petitioner claimed miscellaneous_itemized_deductions subject_to the 2-percent--of-adjusted-gross-income limitation of sec_67 for job hunting expenses totaling dollar_figure these expenses consisted of dollar_figure for mileage expenses big_number miles pincite cents per mile telephone expenses of dollar_figure long distance and cellular vocational materials of dollar_figure postage of dollar_figure and printing of dollar_figure respondent disallowed a portion of these expenses including dollar_figure for mileage expenses dollar_figure for telephone expenses dollar_figure for vocational material expenses and dollar_figure for postage expenses petitioner presented no documentary_evidence to show he actually incurred any of the aforementioned expenses disallowed by respondent it is well established that this court is not at trial respondent conceded that although the notice_of_deficiency disallowed dollar_figure in itemized_deductions this was due to a mathematical error and the correct amount of disallowed itemized expenses should have been dollar_figure thus respondent conceded that petitioner was entitled to an additional dollar_figure of miscellaneous_itemized_deductions required to accept self-serving testimony in the absence of corroborating evidence see 99_tc_202 87_tc_74 moreover the court is not convinced that petitioner incurred any job hunting expenses in excess of those allowed by respondent consequently on this record the court holds that petitioner is not entitled to any miscellaneous_itemized_deductions for in excess of those allowed by respondent the final issue is whether petitioner is entitled to trade_or_business_expenses for in excess of those allowed by respondent on schedule c profit or loss from business of his return petitioner reported dollar_figure for gross_receipts and claimed dollar_figure for total expenses in connection with a computer services activity the expenses consisted of dollar_figure for car and truck expenses dollar_figure for commissions and fees dollar_figure for depreciation dollar_figure for office expenses dollar_figure for rental of vehicles machinery and equipment dollar_figure for supplies and dollar_figure for other expenses other expenses included dollar_figure for telephone expenses dollar_figure for storage dollar_figure for professional journals dollar_figure for contract labor dollar_figure for software and dollar_figure for diskettes respondent disallowed dollar_figure of these expenses these figures total dollar_figure rather than dollar_figure however this apparent mathematical error is not relevant to the court's holdings herein -- - consisting of dollar_figure for car and truck expenses dollar_figure for telephone expenses and dollar_figure for storage expenses petitioner presented no documentary_evidence to show he actually incurred any of the aforementioned expenses disallowed by respondent see niedringhaus v commissioner supra tokarski v commissioner supra moreover the court is not convinced that petitioner incurred any trade_or_business_expenses in excess of those allowed by respondent consegquently on this record the court holds that petitioner is not entitled to any trade_or_business expense deductions for in excess of those allowed by respondent respondent therefore is sustained on this issue decision will be entered under rule
